Citation Nr: 0120634	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
at L5-S1.

2.  Entitlement to service connection for a disability 
characterized by pain of the legs, knees, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.H.



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty for training with the North 
Carolina Army National Guard from May to September 1972, and 
had seven periods of active duty for training with the Army 
National Guard between August 1973 and May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Upon reviewing the record, the Board is of 
the opinion that additional development is warranted.  
Therefore, the disposition of the issues of entitlement to 
service connection for spondylolisthesis at L5-S1, and a 
disability characterized by pain of the legs, knees, and feet 
will be held in abeyance pending further development by the 
RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A review of the veteran's service medical records reveals 
complaints of pain in the legs, knees, and feet during basic 
training in May 1972.  X-rays of the lower extremities were 
normal.  Arthralgia was diagnosed.  In an August 1972 Report 
of Medical History form, the veteran check the boxes 
indicating that he experienced cramps in his legs.  However, 
he denied experiencing recurrent back pain, or swollen or 
painful joints.  No significant medical problems were noted.  
A May 1976 periodic examination report notes normal clinical 
evaluations of the spine, lower extremities, and feet.

In November 1997, the veteran filed a claim of entitlement to 
service connection for disabilities of the back and lower 
extremities.  He maintained that these disabilities had their 
onset in late May 1972, and attached private medical records 
from November 1995 to October 1997 in support of his claim.

While the history and physical examination sections of a 
November 1995 report were not included, the record notes a 
diagnosis of cervical and lumbar strain with underlying 
degenerative disc disease, and long standing 
spondylolisthesis at L5-S1.

A January 1997 outpatient treatment record notes complaints 
of back pain radiating down the left leg.  Spondylolisthesis 
was diagnosed.  A private hospital report indicates that the 
veteran was admitted in April 1997 for an elective 
decompression and fusion at the L5-S1 level.  The discharge 
diagnosis was spondylolisthesis.  An October 1997 record show 
follow-up treatment for the veteran's low back disability, 
and indicates that he continued to experience problems with 
his left leg.  The final assessment was spondylolisthesis, 
status post fusion.

Based on this evidence, a May 1998 rating decision denied 
service connection for spondylolisthesis at L5-S1, and a 
disability characterized by pain of the legs, knees, and 
feet.  The veteran filed a notice of disagreement (NOD) with 
this decision in August 1998, and submitted a substantive 
appeal (VA Form 9) in September 1999, perfecting his appeal.  
In the VA Form 9, the veteran reported that his drill 
instructor kicked him while he was performing the "crab 
walk" during physical training in May 1972, and indicated 
that he experienced pain in his low back and legs since that 
time.  In support of his claim, he submitted lay statements 
from his parents and two service comrades.

Statements from the veteran's parents indicate that the 
veteran had no physical limitations prior to service, but 
experienced chronic pain in his back and legs following basic 
training.  August 1999 statements from D.W. and R.G., two 
service comrades, note that they witnessed their drill 
instructor kick the veteran during a "crab crawl" exercise 
in basic training.  They reported that the veteran 
experienced back and leg pain following this incident, but 
was forced to participate in physical training.

The RO continued the denial of service connection for 
spondylolisthesis at L5-S1, and a disability characterized by 
pain of the legs, knees, and feet in October 1999.

In April 2000, the veteran submitted private medical records 
from June 1995 to February 2000.  A June 1995 X-ray report 
indicates that the veteran experienced back pain following a 
head on motor vehicle accident.  X-rays showed bilateral 
spondylolysis at L5 with resultant Grade II anterolisthesis 
of L5 and S1.  An August 1995 magnetic resonance imaging 
(MRI) study revealed Grade II spondylolisthesis and bilateral 
spondylolysis of L5 on S1, degenerative disc disease at L4-5 
and L5-S1, and bilateral neural foraminal narrowing at L5-S1 
secondary to spondylolisthesis.  An MRI study the following 
month showed bilateral pars defects at L5 with Grade II 
anterolisthesis of L5 on S1, a bulging disc causing complete 
effacement of the L5-S1 foramina bilaterally, and 
degenerative disc disease at L4-5 without disc herniation or 
spinal stenosis.

A January 2000 report from Dr. T.R. indicates that he treated 
the veteran for "various illness[es] and minor injuries" 
from June 1984 to January 1990.  He explained that a local 
chiropractor treated the veteran for numerous "back 
problems," and indicated that more severe problems were 
evaluated at several hospitals.  The physician noted that a 
January 1990 X-ray showed spondylolisthesis at L5-S1.

In correspondence later that month, Dr. H.W. reported that 
another chiropractor in his office treated the veteran for 
chronic back and leg pain with occasional sciatica from his 
separation from service in 1972, until the chiropractor's 
death in October 1994.

In February 2000 correspondence, Dr. J.F. explained that he 
treated the veteran for back pain following a motor vehicle 
accident in August 1995.  He reported that degenerative disc 
disease was diagnosed, and indicated that an L5-S1 fusion was 
performed in April 1997.  He noted that the veteran reported 
being kicked in the back by his drill instructor during his 
last office visit, and provided lay statements regarding this 
incident.  Based on this evidence, the physician opined that 
it was "likely that his problems with degenerative arthritis 
may have been initially brought on by the injury sustained in 
the service."  He concluded that the subsequent motor 
vehicle accident "may have exacerbated the pre-existing 
condition," and indicated that "his current condition might 
not be so bad had he not suffered back injuries when in 
service."

According to statements from two hospitals and a 
chiropractor's office, the veteran's medical treatment 
records were not available.

In June 2000, the RO continued the denial of service 
connection for spondylolisthesis at L5-S1, and a disability 
characterized by pain of the legs, knees, and feet.

During a May 2001 Central Office hearing, the veteran 
testified that he initially injured his back when a drill 
instructor kicked him several times in the back during a 
"crab crawl" exercise in basic training.  Transcript (T.) 
at 3-4.  He explained that he experienced pain in his low 
back and legs following this incident, and indicated that he 
went to sick call as soon as he could.  T. at 4.  The veteran 
reported receiving treatment two to three times a week, and 
suggested that his service medical records were incomplete 
because these medical records were not in the claims folder.  
T. at 4-5 and 11-15.  He related that his back did not bother 
him very much during his advanced individual training (AIT), 
which was for truck driving, because physical training was 
not required.  T. at 5.

The veteran testified that he was unable to secure employment 
with the railroad following his separation from service 
because a November 1972 X-ray study showed spondylolisthesis.  
T. at 5-6 and 17-18.  At that time, the examining physician 
reportedly told him that his low back disorder was causing 
his bilateral leg pain.  T. at 6.  The veteran reported 
receiving treatment from various private physicians following 
his separation from service, but indicated that he was 
unsuccessful in his attempts to obtain many of these records.  
T. at 6-8 and 17-26.  He explained that he was currently 
unable to work, and could not assist his wife with chores 
around the house.  T. at 8-9.

The veteran submitted copies of private medical records 
reflecting treatment for his low back disorder from December 
2000 to May 2001.

As noted above, the veteran testified before the Board that 
his service medical records are incomplete.  In view of the 
recent legislative change, the Board finds that the RO should 
contact the record custodian and attempt to obtain any 
outstanding medical treatment records.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In particular, 
the veteran reported receiving private medical treatment from 
several physicians during the May 2001 Central Office 
hearing.  Therefore, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issues of entitlement to service 
connection for spondylolisthesis at L5-S1, and a disability 
characterized by pain of the legs, knees, and feet pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the current record is not sufficient to make a 
decision on the claim.  In particular, the record is unclear 
as to whether the veteran's current disabilities are related 
to service.  While a February 2000 report from Dr. J.F. 
appears to suggest such a relationship, the physician 
acknowledged that his opinion was based on lay statements 
provided by the veteran.  The Board notes that Dr. J.F. first 
treated the veteran in 1995, and did not have the benefit of 
reviewing the claims folder before rendering an opinion.  The 
Board further believes that statements of medical history 
recorded before or at the time of the 1995 accident would be 
particularly significant in assessing whether there was any 
continuity of symptoms following the reported 1972 incident, 
even assuming the lay evidence establishes such an episode 
occurred.  The current record demonstrates that the 
contemporaneous clinical examination and medical history were 
negative in 1972 and 1976 for a back injury or residuals of a 
back injury.  The veteran specifically denied at the time of 
the August 1972 examination that he had experienced back pain 
or swollen or painful joints.  No records have been submitted 
to show that when the veteran was seen in 1995 following his 
undisputed post service injury that he provided at that time 
a history of a pre-existing back disability.  The current 
record lacks any documentation of actual records 
demonstrating continuity of treatment.  Recollections or 
remote treatment, even by medical providers, remain 
recollections not documentation. As the Court has pointed 
out, while the regulation addressing continuity of symptoms 
speaks of symptoms, not treatment, "in a merits context the 
lack of evidence of treatment may bear on the crediblity of 
the evidence of continuity."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  

The Board also believes that under the provisions of the 
Veterans Claims Assistant Act of 2000, it appears that the 
veteran must be afforded a VA examination to ascertain the 
etiology of any current low back and leg disabilities, and to 
provide specific opinions regarding the degree of medical 
probability that they are related to service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his back and 
lower extremities that are not currently 
a part of the record.  After obtaining 
the appropriate authorization, the RO 
should attempt to obtain any such records 
that have not been previously obtained.  

In particular, the RO's attention is 
directed to the veteran's testimony 
during the May 2001 Central Office 
hearing regarding private medical 
treatment for these disabilities.  
Further, the RO should, with the 
assistance of the veteran, obtain records 
bearing on the 1995 injury, including 
those that contain the medical history 
recorded at that time. 

The RO is again advised that efforts to 
obtain these records should continue 
until they are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

3.  The RO should follow all appropriate 
adjudicative procedures in requesting 
additional service medical records from 
the record custodian.  The RO should 
assure that the claims file contains 
either records developed from such a 
request, or documentation that no records 
could be located by the record 
custodians.  If the record custodians are 
unable to provide the requested records, 
the RO must make a determination that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current disabilities of 
the back and lower extremities.  All 
indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
the veteran's service medical records and 
post service records, including those 
related to treatment for injuries 
sustained in the post service motor 
vehicle accident(s), the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any current low back 
and leg disabilities found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current disabilities 
of the back and lower extremities are 
causally related to service or any 
incident or event in service?

In answering question (b) the physician 
should first indicate what his or her 
opinion would be assuming the correct 
history of the disability is whatever the 
physician ascertains from the record, 
including any statements from the veteran 
or other parties as to incidents or 
events in service and continuity of 
symptoms or treatment during and after 
service.  The physician may chose to deem 
such statements correct, even if those 
statements are not supported by or are 
even in conflict with contemporaneous 
medical records.  

In the alternative in answering (b), the 
physician should indicate what the 
opinion would be if the correct medical 
history was deemed to be only what is 
reflected in the actual contemporary 
treatment records from the period of 
service in 1972 to at least the injury in 
1995.  If those records, including any 
developed on remand, are negative for 
documented continuity of symptoms, the 
physician should assume that the correct 
history is that there was no continuity 
of symptoms following any reported injury 
in service, even assuming an injury 
occurred, notwithstanding any 
recollections to the contrary from lay 
parties or medical providers who do not 
support their recollections with 
contemporaneous records.  

If there are other important 
considerations involving answering 
question (b), the physician is free to 
address them.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for spondylolisthesis 
at L5-S1, and a disability characterized 
by pain of the legs, knees, and feet.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

